STANLEY A. WEIGEL, Judge of the Panel
(dissenting):
I respectfully dissent. As in In re Carrom Trademark Litigation, 322 F.Supp. 1016, (Jud.Pan.Mult.Lit.1971) and In re Willingham Patent Litigation, 322 F.Supp. 1019 (Jud.Pan.Mult.Lit.1971), it seems to me that there are insufficient common questions of fact to justify § 1407 transfer in the light' of the troubles and inconveniences occasioned thereby. See In re “East of the Rockies” Concrete Pipe Antitrust Cases, 302 F.Supp. 244, 253-256 & n. 1 (Jud.Pan.Mult.Lit.1970) (concurring opinion); In re Butterfield Patent Litigation, 328 F.Supp. 513 (Jud.Pan.Mult.Lit.1970) (dissenting opinion).